Citation Nr: 0816144	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-36 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction in the evaluation for the veteran's 
bilateral hearing loss from 50 percent to 20 percent was 
proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reduced the evaluation of the 
veteran's service-connected bilateral hearing loss from 50 to 
20 percent, effective November 1, 2003.  In January 2008, a 
hearing was held before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In a rating decision dated in May 2002, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating under DC 6100, effective September 20, 
2001.  In August 2002, the veteran sought an increased 
evaluation for this disability.  Based on the findings of a 
November 2002 VA audiological evaluation, the RO increased 
the evaluation of the veteran's bilateral hearing loss from 
noncompensable to 50 percent disabling in a December 2002 
rating decision, effective July 30, 2002.  

Based upon contact from the Daytona Beach VA medical center 
in March 2003, the veteran was notified that a VA examination 
was being ordered to determine the current level of his 
hearing disability.  Following a May 2003 VA examination, the 
RO proposed to reduce the rating for the veteran's bilateral 
hearing loss to 20 percent.  In doing so, the RO reported 
that the November 2002 test scores did not appear to be valid 
insofar as the VA audiologist suggested that the veteran had 
exaggerated his actual level of hearing loss. 

In an August 2003 rating decision, the RO implemented the 
proposed reduction, reducing the evaluation of the veteran's 
bilateral hearing loss to 20 percent under DC 6100, effective 
November 1, 2003.  The veteran appealed this decision. 

After the veteran's claim for restoration of a 50 percent 
disability rating was certified to the Board, he submitted 
additional evidence in support of his claim, including a 
letter from Deborah Zarajczyk, MA, CCC/A.  He did not waive 
RO consideration of this evidence; therefore, remand is 
required.  See 38 C.F.R. § 20.1304(c).

Additionally, Dr. Zarajczyk indicated that she saw the 
veteran in February 2008 for an audiological re-evaluation 
after he noted a decrease in hearing acuity since his July 
2006 evaluation.  Dr. Zarajczyk reported that she performed 
puretone and word discrimination testing; however, the 
audiograms of such testing were not included with the letter.  
Complete copies of Dr. Zarajczyk's audiograms are necessary 
for the Board to render a decision on this case.

As the case must be remanded for the foregoing reasons, 
copies of the veteran's treatment records from the 
Gainesville and Daytona Beach VA treatment facilities should 
be obtained, and he should be scheduled for a current VA 
audiological examination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies 
of the veteran's complete treatment 
records for hearing loss from Deborah 
Zarajczyk, MA, CCC/A, dated since 
January 2002, including the results of 
the audiological testing done in July 
2006 and February 2008.  

2.  Make arrangements to obtain copies 
of the veteran's treatment records for 
hearing loss from the Gainesville and 
Daytona Beach VA treatment facilities, 
dated since January 2002.

3.  Thereafter, schedule the veteran for 
a VA audiological examination.  The 
examiner should be provided with and 
review the veteran's claims folder in 
conjunction with the examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for both 
ears.  

4.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

